                       Case 3:18-bk-00800-JAF           Doc 1252       Filed 06/23/20      Page 1 of 5
                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                         PRO MEMO

                                                              06/23/2020 10:00 AM
                                                               COURTROOM 4D, 4th Floor
HONORABLE JERRY FUNK
CASE NUMBER:                                                  FILING DATE:
3:18-bk-00800-JAF                       11                       03/12/2018
Chapter 11
DEBTOR:                GEA Seaside Investment Inc.


DEBTOR ATTY:          Taylor King
TRUSTEE:              NA
HEARING:
1. RESCHEDULED CONFIRMATION HEARING
-Ballot Tabulation Amended Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.. (King, Taylor) (EOD:
                       06/19/2020)(1247)
-Amended Confirmation Affidavit Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.. (King, Taylor) (EOD:
                       06/22/2020)(1248)
2. (SETTLED ORDER ENTERED) TRIAL on Motion Pursuant to Section 1129(b) Class 67, Secured Claim of Ocwen Loan
                       Servicing Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (King, Taylor) Modified
                       on 10/7/2019 (Hodges, Nancy). Doc #645
3. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 105 - SECURED CLAIM OF CITRUS CAPITAL
                       HOLDINGS, LLC) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
                       document(s)[1157]). (King, Taylor) Doc #1177
4. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 104 - SECURED CLAIM OF KEYS FUNDING, LLC) Filed
                       by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King,
                       Taylor) Doc #1176
5. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 103 - SECURED CLAIM OF KEYS FUNDING, LLC) Filed
                       by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1057]). (King,
                       Taylor) Doc #1175
6. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 102 - SECURED CLAIM OF KEYS FUNDING, LLC) Filed
                       by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King,
                       Taylor) Doc #1174
7. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 101 - SECURED CLAIM OF KEYS FUNDING, LLC) Filed
                       by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King,
                       Taylor) Doc #1173
8. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 100 - SECURED CLAIM OF CITRUS CAPITAL
                       HOLDINGS, LLC) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
                       document(s)[1157]). (King, Taylor) Doc #1172
9. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 99 SECURED CLAIM OF JOHN J. ASENDORF) Filed by
                       Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor)
                       Doc #1171
                                  Case Number 3:18-bk-00800-JAF                    Chapter 11
                       Case 3:18-bk-00800-JAF           Doc 1252       Filed 06/23/20      Page 2 of 5
10. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 98 SECURED CLAIM OF BTI 2019, LLC) Filed by Taylor
                       J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc
                       #1170
11. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 97 SECURED CLAIM OF JOHN J. ASENDORF) Filed by
                       Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor)
                       Doc #1169
12. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 96 SECURED CLAIM OF BTI 2019, LLC) Filed by Taylor
                       J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc
                       #1168
13. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 95 SECURED CLAIM OF JOHN J. ASENDORF) Filed by
                       Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor)
                       Doc #1167
14. reliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 79 SECURED CLAIM OF VOLUSIA
                       COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
                       (related document(s)[1157]). (King, Taylor) Doc #1164
15. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 80 SECURED CLAIM OF VOLUSIA
                       COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
                       (related document(s)[1157]). (King, Taylor) Doc #1165
16. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 81 SECURED CLAIM OF VOLUSIA
                       COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
                       (related document(s)[1157]). (King, Taylor) Doc #1166
17. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 77 SECURED CLAIM OF VOLUSIA
                       COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
                       (related document(s)[1157]). (King, Taylor) Doc #1162
18. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 78 SECURED CLAIM OF VOLUSIA
                       COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
                       (related document(s)[1157]). (King, Taylor) Doc #1163
19. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 75 SECURED CLAIM OF VOLUSIA
                       COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
                       (related document(s)[1157]). (King, Taylor) Doc #1160
20. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 76 SECURED CLAIM OF VOLUSIA
                       COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
                       (related document(s)[1157]). (King, Taylor) Doc #1161
21. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) CLASS 72 SECURED CLAIM OF VOLUSIA
                       COUNTY TAX COLLECTOR Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
                       (related document(s)[1157]). (King, Taylor) Doc #1158
22. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 74 SECURED CLAIM OF VOLUSIA
                       COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
                       (related document(s)[1157]). (King, Taylor) Doc #1159
23. Amended Motion Pursuant to Section 1129(b) Class 102 - Secured Claim of Keys Funding LLC (Amended to Correct
                       Scrivener's Error for Property Address and Parcel #) Filed by Taylor J King on behalf of Debtor GEA
                       Seaside Investment Inc. (related document(s)1157, 1241). (King, Taylor) (EOD: 06/12/2020)(1242)
24. Preliminary Hearing on Motion Pursuant to Section 1129(b) Class 8, Secured Claim of U.S. Bank c/o Ocwen Filed by Taylor J
                       King on behalf of Debtor GEA Seaside Investment Inc. (King, Taylor) Modified on 10/7/2019 (Hodges,
                       Nancy). Doc #589
25. Preliminary Hearing on Notice of Default RE: Class V Filed by Maya Rubinov on behalf of Creditor Statebridge Company
                       (related document(s)[746]). (Rubinov, Maya) Doc #1156
-Opposition Response to Notice of Default (Class - 320 N Peninsula) Filed by Taylor J King on behalf of Debtor GEA Seaside
                       Investment Inc. (related document(s)[1156]). (King, Taylor) Doc #1178

APPEARANCES::

WITNESSES:

EVIDENCE:

RULING:
1. RESCHEDULED CONFIRMATION HEARING

CONFIRMED ORD/KING
                                  Case Number 3:18-bk-00800-JAF                    Chapter 11
                       Case 3:18-bk-00800-JAF           Doc 1252      Filed 06/23/20      Page 3 of 5
-Ballot Tabulation Amended Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.. (King, Taylor) (EOD:
06/19/2020)(1247)

-Amended Confirmation Affidavit Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.. (King, Taylor) (EOD:
06/22/2020)(1248)

2. (SETTLED ORDER ENTERED) TRIAL on Motion Pursuant to Section 1129(b) Class 67, Secured Claim of Ocwen Loan
Servicing Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (King, Taylor) Modified on 10/7/2019 (Hodges,
Nancy). Doc #645

3. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 105 - SECURED CLAIM OF CITRUS CAPITAL
HOLDINGS, LLC) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King,
Taylor) Doc #1177

GRANTED ORD/KING

4. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 104 - SECURED CLAIM OF KEYS FUNDING, LLC) Filed
by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc #1176

GRANTED ORD/KING

5. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 103 - SECURED CLAIM OF KEYS FUNDING, LLC) Filed
by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1057]). (King, Taylor) Doc #1175

GRANTED ORD/KING




6. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 102 - SECURED CLAIM OF KEYS FUNDING, LLC) Filed
by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc #1174

W/D NTC/ORD/KING

7. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 101 - SECURED CLAIM OF KEYS FUNDING, LLC) Filed
by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc #1173

GRANTED ORD/KING

8. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 100 - SECURED CLAIM OF CITRUS CAPITAL
HOLDINGS, LLC) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King,
Taylor) Doc #1172

GRANTED ORD/KING

9. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 99 SECURED CLAIM OF JOHN J. ASENDORF) Filed by
Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc #1171

GRANTED ORD/KING

10. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 98 SECURED CLAIM OF BTI 2019, LLC) Filed by Taylor
J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc #1170

GRANTED ORD/KING

11. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 97 SECURED CLAIM OF JOHN J. ASENDORF) Filed by
Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc #1169

GRANTED ORD/KING

12. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 96 SECURED CLAIM OF BTI 2019, LLC) Filed by Taylor
J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc #1168
                                 Case Number 3:18-bk-00800-JAF                    Chapter 11
                     Case 3:18-bk-00800-JAF       Doc 1252     Filed 06/23/20    Page 4 of 5
GRANTED ORD/KING

13. Preliminary Hearing on Motion Pursuant to Section 1129(b) (CLASS 95 SECURED CLAIM OF JOHN J. ASENDORF) Filed by
Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related document(s)[1157]). (King, Taylor) Doc #1167

GRANTED ORD/KING

14. reliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 79 SECURED CLAIM OF VOLUSIA
COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
document(s)[1157]). (King, Taylor) Doc #1164

GRANTED ORD/KING

15. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 80 SECURED CLAIM OF VOLUSIA
COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
document(s)[1157]). (King, Taylor) Doc #1165

GRANTED ORD/KING

16. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 81 SECURED CLAIM OF VOLUSIA
COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
document(s)[1157]). (King, Taylor) Doc #1166

GRANTED ORD/KING




17. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 77 SECURED CLAIM OF VOLUSIA
COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
document(s)[1157]). (King, Taylor) Doc #1162

GRANTED ORD/KING

18. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 78 SECURED CLAIM OF VOLUSIA
COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
document(s)[1157]). (King, Taylor) Doc #1163

GRANTED ORD/KING

19. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 75 SECURED CLAIM OF VOLUSIA
COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
document(s)[1157]). (King, Taylor) Doc #1160

GRANTED ORD/KING

20. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 76 SECURED CLAIM OF VOLUSIA
COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
document(s)[1157]). (King, Taylor) Doc #1161

GRANTED ORD/KING

21. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) CLASS 72 SECURED CLAIM OF VOLUSIA
COUNTY TAX COLLECTOR Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
document(s)[1157]). (King, Taylor) Doc #1158

GRANTED ORD/KING




                              Case Number 3:18-bk-00800-JAF               Chapter 11
                        Case 3:18-bk-00800-JAF           Doc 1252       Filed 06/23/20      Page 5 of 5

22. Preliminary Hearing on Second Amended Motion Pursuant to Section 1129(b) (CLASS 74 SECURED CLAIM OF VOLUSIA
COUNTY TAX COLLECTOR) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc. (related
document(s)[1157]). (King, Taylor) Doc #1159

GRANTED ORD/KING

23. Amended Motion Pursuant to Section 1129(b) Class 102 - Secured Claim of Keys Funding LLC (Amended to Correct
Scrivener's Error for Property Address and Parcel #) Filed by Taylor J King on behalf of Debtor GEA Seaside Investment Inc.
(related document(s)1157, 1241). (King, Taylor) (EOD: 06/12/2020)(1242)

GRANTED ORD/KING

24. Preliminary Hearing on Motion Pursuant to Section 1129(b) Class 8, Secured Claim of U.S. Bank c/o Ocwen Filed by Taylor J
King on behalf of Debtor GEA Seaside Investment Inc. (King, Taylor) Modified on 10/7/2019 (Hodges, Nancy). Doc #589

ORDER PREVIOUSLY ENTERED AT DOC. # 1209

25. Preliminary Hearing on Notice of Default RE: Class V Filed by Maya Rubinov on behalf of Creditor Statebridge Company
(related document(s)[746]). (Rubinov, Maya) Doc #1156

RESOLVED W/CONFIRMATION ORDER

-Opposition Response to Notice of Default (Class - 320 N Peninsula) Filed by Taylor J King on behalf of Debtor GEA Seaside
Investment Inc. (related document(s)[1156]). (King, Taylor) Doc #1178
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 3:18-bk-00800-JAF                      Chapter 11
